Case 1:20-mj-03659-JG Document 15 Entered on FLSD Docket 10/08/2020 Page 1 of 1



                               UNITED STATES DISTRICT CO URT
                               SO UTHERN DISTRICT O F FLO RIDA

                                CASE NO.20-mj-3659-GOODMAN
 UNITED STATES OF AM ERICA ,

               Flllhirltiff,

 VS.

 ALEJANDRO J.MARIN,
               Defendant.


                               STIPULATED O RDER O F DETENTIO N

        This m attercam e before the Courtfora detention hearing on October5,2020,pursuantto

 the BailReform Act,18 U.S.C.Section 3142(9.The United States has requested thatthe
 defendantbe held in detention based upon risk offlight/dangerto the com m unity.The defendant,

 having been advised of his right to a detention hearing, has voluntarily waived the rightto a

 detention hearing attte presenttime,and reserved the rightto come before the Courtatany
 future tim e forthe purpose ofa fulldetention hearing.
        The Court,having considered the pretrialservices reportand the inform ation contained in

 the record,itis hereby
        O RDERED A ND A DJUDG ED that the defendantshallbe detained pending trialin this

 case based upon risk offlight/dangerto the com m unity and the stipulation of parties,with the

 provi
     sion thatthe defendantshallhave the rightto revisitthis determ ination and to a fulldetention

 hearing upon request.
        DO NE A ND O RDERED in M iam i,Florida,this t ay o October,2020.



                                              A UR F.LO UIS
                                           / UNITED STATES MAGISTRATE JUDGE
